DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-3 are allowed.
	In regard to claim 1, the prior art does not teach or render obvious a conduction measurement element which is housed in an inner periphery of the conductive cylindrical body via an insulating material, which is displaceable with respect to the conductive cylindrical body in an axial direction, and which contacts a front end of an inner conductor terminal connected and fixed to an inner conductor of the end portion of the coaxial cable from the front side to displace in the axial direction in accordance with an insertion position of the inner conductor terminal when the inner conductor terminal is inserted into an inside of the outer conductor terminal from a rear side; a displacement measurement device which is configured to measure a position of the front end of the inner conductor terminal based on a displacement amount of the conduction measurement element in the axial direction; and an insulation determination unit which is configured to determine an insulation quality between the inner conductor terminal and the outer conductor terminal based on a conduction state of the conduction measurement element and the conductive cylindrical body and in the combination as claimed.


	The best pertinent prior art includes:	
	Gerada (US Publication 2016/0041228) discloses includes a line that has an inner conductor and an outer conductor with an insulator connected in between in which the inner and outer conductors are monitored to detect a short circuit through the insulation.
Jefferies et al. (2013/0300429) discloses a diagnostic system for vehicles in which conductors inside a cable can be detected for insulation damage.
Itaya (6308430) discloses a system for insulation displacement connection of a wire in which the system is movable in three directions to be able to connect and interact with the cable.
Aoyama et al. (5614820) discloses a connector examination device for determining a connection in a connector having cylindrical bodies that come into contact with the terminals to be tested.
	Acke (6057510) discloses an insulation displacement connection device and insulator element for bracing and centering an inner conductor in an outer conductor , such that an outer conductor of a coaxial cable is displaceably connected.
	Salzmann et al. (5795531) which includes a method and apparatus for the cross-sectional measurement of electric insulated cables wherein multiple parts of the cable is connected to measurement elements such that the centricity/eccentricity of the insulator can be determined.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEFF WILLIAM NATALINI whose telephone number is (571)272-2266.  The examiner can normally be reached on 9am-5pm, Monday - Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jessica Han can be reached on 5712722078.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JEFF W NATALINI/Primary Examiner, Art Unit 2896